          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GLOBE COTYARN PVT. LTD.,
                                                                       OPINION AND ORDER
                              Plaintiff,
                                                                           18 Civ. 04208 (ER)
                       -against-
 NEXT CREATIONS HOLDINGS LLC, and AAVN,
 INC.,
                    Defendants.


Ramos, D.J.:

       Globe Cotyarn Pvt. Ltd. (“Globe”), a fabric manufacturer, brings this action against a

fabric patent holder, AAVN, Inc. (“AAVN”), and its subsidiary, Next Creations Holdings

LLC (“Next Creations”), for allegedly falsely telling certain of Globe’s potential customers

that Globe sold infringing products. Globe alleges claims for violations of Section 43 of the

Lanham Act, and tortious interference and unfair competition under New York law.

Defendants move to dismiss. The complaint before the Court is Globe’s second to be

considered by the Court. The Court dismissed Globe’s previous complaint with leave to

amend. For the reasons set forth below, Defendants’ motion is GRANTED.

I.     Background

       Globe, an Indian company, manufactures and sells textiles, including bed sheets, to U.S.

importers. (Doc. 43 (“SAC”) ¶¶ 2, 3.) AAVN, a Texas company, owns the following textile

patents: United States Patent No. 9,131,790 B2 (“790 patent”); United States Patent No.

9,481,950 B2 (“950 patent”); United States Patent No. 9,493,892 B1 (“892 patent”); and United

States Patent No. 9,708,737 B2 (“737 patent”). (SAC ¶¶ 4, 6-13.) The latter three patents issued

from continuation-in-part applications for a patent application that itself was a continuation
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 2 of 15




application for the application that issued as the 790 patent. (Id.) These patents concern the

manufacture of Chief Value Cotton (“CVC”), a fabric composed of cotton and polyester yarns.

(Id. ¶¶ 18-20, 38, 41-42, 47-48, 52-53.) Very generally speaking, these patents describe a

process for manufacturing high thread count cotton-polyester blend fabric. (Id.; Doc. 53 at 3-4.)

Next Creations, a New York company, is a wholly-owned subsidiary of AAVN. (SAC ¶ 5.)

A.     The Prior Challenges

       On October 1, 2015, AAVN filed a complaint in the International Trade Commission

(“ITC”) alleging that certain textiles being imported into the U.S. violated claims 1-7 of its 790

patent. (Id. ¶ 28-29.) In those proceedings, a respondent, GHCL, defended on the basis that it

had sold an allegedly infringing product (the “Grace Home Fashions prior art product”) before

AAVN had even received the 790 patent. (Id. ¶ 31, Ex. C.) The issue was never decided by the

ITC in that proceeding because GHCL and AAVN agreed to settle the matter. (Id. ¶ 36.) The

consent order filed in connection with that settlement noted that GHCL agreed not to sell for

importation products that infringe on AAVN’s 790 patent. (Doc. 54-5.) Globe alleges that in

filing the ITC complaint AAVN had determined that the Grace Home Fashions prior art product

practiced claims 1-7 of the 790 patent. (SAC ⁋ 31.) Moreover, Globe claims that, by AAVN’s

own analysis presented to the ITC, the Grace Home Fashions prior art product was also within

certain claims of the ‘737, ‘892, and ‘950 patents. (Id. ⁋⁋ 43-55.)

       On August 1, 2017, a company, A.Q. Textiles LLC (“AQT”), filed petitions in the United

States Patent and Trademark Office to review AAVN’s 892 and 950 patents. (Id. ¶ 66.) From an

opinion by Patent Trial and Appeal Board (“PTAB”), which Globe cites in the SAC and

Defendants filed with their moving papers, it appears that AQT challenged these patents on the

grounds that they were invalidated by prior art. (Docs. 54-3 at 6-7, 54-4 at 6-7.) It also appears


                                                 2
             Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 3 of 15




that AQT specifically identified a number of prior art products. (Id.) Globe claims that “[m]any

of the grounds included in these petitions included previously sold CVC products that, on

information and belief, AAVN had asserted infringed claims of the ‘790 patent.” (SAC ¶ 66.) In

January 2018, AQT also filed a petition to review AAVN’s 737 patent. (Id. ¶ 74.) Before any of

the cases went to trial, on February 8, 2019, PTAB issued a decision regarding the 892 and 950

patents, saying that it is “more likely than not that AQT will prevail in showing that at least one

of the challenged claims in each of the patents is unpatentable.” (SAC at ¶ 67.) None of the

three cases were resolved by trial, however, as, on March 23, 2018, the parties notified PTAB

that they had settled their claims. (Id. ¶ 77.)

B.         The Instant Charges

           Here, Globe alleges that Defendants contacted a number of Globe’s customers and falsely

accused Globe of selling infringing materials. Globe identifies three importers, but contends on

“information and belief” that Defendants also spoke to the buyers of certain retailers who, in

turn, relayed Defendants’ message to other importers.

           Specifically, Globe alleges that in a letter dated April 10, 2018, John B. Walker, Jr., Next

Creations’ chief financial officer, wrote the President of J. Queen as follows: “I am reaching out

to you today in regard to product your company sells to retailers throughout the United States

that infringe upon AAVN’s CVC Patent. Your company is not authorized to sell this CVC

product.” (Id. ¶ 102; SAC Ex. D.). In an email sent to a representative of J. Queen three days

later, Walker further explained, “One of the infringing products was purchased from Globe

Cotton out of India. The product in question is 600TC CVC. I was told by my team that there

are other infringement items besides this one.” 1 (Id.; SAC Ex. E.)


1
    According to Globe, “Globe Cotton” actually refers to Globe Cotyarn. (SAC ¶ 102.)


                                                         3
           Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 4 of 15




         Globe further alleges that, also in April 2018, Walker sent a letter, similar to the one he

sent J. Queen, to another Globe customer. Globe does not identify this customer by name—it

states in its Opposition papers that this “importer customer” asked that it remain “unnamed”—

but Globe does allege that this customer has an office and showroom in New York City. (SAC ⁋

121; Doc. 55 at 24.)

         In its last allegation about communications to a specific customer, Globe alleges that

Arun Agarwal, the named inventor of AAVN’s patents and allegedly an owner and officer of

AAVN and Next Creations, or persons acting under this control told another importer of bed

sheets, Amrapur Overseas Inc. (“Amrapur”), that it should not purchase CVC bed sheets from

Globe because the sale of those products in the U.S. would infringe AAVN’s patent. (SAC ¶¶ 6,

9, 11, 13, 14, 113, 115.)

         Lastly, Globe alleges on “information and belief” that Agarwal told buyers for five

retailers that they should not purchase Globe’s bed sheets because sale of those bed sheets in the

United States would infringe AAVN’s patents. (Id. ¶ 86.) Globe alleges that these five retailers,

along with another, sell the “vast majority of CVC bed sheets” in the United States. (Id. ¶ 83.)

Globe alleges that these buyers, in turn, informed importers of CVC bed sheets what Defendants

had told them. (Id. ¶ 87.) According to Globe,“[o]ver half of the 15 to 25 companies who

import CVC bed sheets into the United States for sale” sell or have sold CVC bed sheets to the

five stores the buyers represent. 2 (Id. ⁋ 88.)




2
  The SAC also appears to allege, again on “information and belief,” that Agarwal or persons acting at his direction
told at least half the importers not to purchase Globe’s bed sheets because they would infringe AAVN’s patents.
(SAC ⁋ 89.) Globe, however, does not cite this allegation in its Opposition papers and instead seems to imply that
these importers (other than J Queen New York, Amrapur, and the unnamed New York importer) received the
information from Globe through the buyers. (Doc. 55 at 21-22.)

                                                          4
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 5 of 15




II.    Standard

       Under Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the complaint as true

and draw all reasonable inferences in the plaintiff’s favor. Koch v. Christie’s Int’l, PLC, 699

F.3d 141, 145 (2d Cir. 2012). However, the Court is not required to credit “mere conclusory

statements” or “threadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter . . . to

‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A

claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Federal Rule of Civil Procedure 8 “marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678–79. If

the plaintiff has not “nudged [her] claims across the line from conceivable to plausible, [the]

complaint must be dismissed.” Twombly, 550 U.S. at 570.

III.   Discussion

       Defendants argue that Globe has failed to plead (1) that Defendants engaged in

commercial advertising or promotion, necessary to establish its Lanham Act claim; (2) bath faith,

necessary for all of Globe’s claims; (3) the necessary elements of a tortious interference claim;

and (4) a viable theory to support an unfair competition claim. The Court addresses each

argument in turn.



                                                 5
            Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 6 of 15




A.       Section 43(a)(1)(B) Lanham Act Unfair Competition

         Globe claims that Defendants, by describing Globe’s product as infringing in its

communications with certain of Globe’s customers or potential customers, made literally false

advertisements in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B). This

section of the Lanham Act prohibits any person from “misrepresent[ing] the nature,

characteristics, qualities, or geographic origin of his or her or another person’s goods, services,

or commercial activities” “in commercial advertising or promotion.” 15 U.S.C. § 1125(a)(1)(B).

         To successfully bring a claim under this provision of the Lanham Act, a party must first

demonstrate that the challenged message qualifies as “commercial advertising or promotion.”

Commercial advertising or promotion is (1) commercial speech, as defined by the First

Amendment, (2) made “for the purpose of influencing consumers to buy defendant’s goods or

services;” and (3) “disseminated sufficiently to the relevant purchasing public.” Boule v. Hutton,

328 F.3d 84, 90–91 (2d Cir. 2003) (internal quotation marks and citations omitted). 3

         Defendants claim that Section 43(a)(1)(B) does not apply to the challenged messages

because the messages do not qualify as commercial advertising or promotion, an argument with

which the Court agreed in its order dismissing the previous complaint. Specifically, they argue

that Globe has not shown that the messages were sufficiently disseminated to the relevant



3
  Despite an invitation in the Court’s last order to address choice of law (Doc. 42 at 5 n.4), neither parties’ briefing
helps the Court resolve the issue. Both parties however, predominantly cite Federal Circuit law on the question of
bad faith (relevant to both the Lanham Act and state law tort claims), discussed below, but Second Circuit law with
regards to the bulk of the Lanham Act claim. This approach is in line with the practice of Courts in this district to
follow “Second Circuit, rather than Federal Circuit, law as to the Lanham Act claim[s], but [to] include[] the Federal
Circuit’s rule that a Lanham Act Section 43 plaintiff alleging improper suggestions to the market of infringement of
a patent must allege the patentee’s bad faith.” GEA Westfalia Separator, Inc. v. Greenshift Corp., No. 09 Civ. 7686
(LMM), 2010 WL 2076951, at *3 n.2 (S.D.N.Y. May 17, 2010) (internal citations omitted.). In any event, the
Federal Circuit applies “the law of the regional circuit on non-patent issues.” Baden Sports, Inc. v. Molten USA,
Inc., 556 F.3d 1300, 1304 (Fed. Cir. 2009); see also Spotless Enters. v. Carlisle Plastics, Inc., 56 F.Supp.2d 274,
277 (E.D.N.Y.1999) (noting that under Federal Circuit precedent “claims of unfair competition are governed by the
law of the regional circuit in which the district court sits” and therefore “the law of the Second Circuit governs”
plaintiff’s Lanham Act claim.)

                                                           6
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 7 of 15




purchasing public. While Globe has improved its complaint somewhat, the Court finds that its

claims of dissemination are still lacking.

       The Second Circuit has noted that although the Lanham Act’s use of the terms

“commercial advertising and promotion” refer to “more than the traditional advertising

campaign, the language of the Act cannot be stretched so broadly as to encompass all

commercial speech.” Fashion Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 57

(2d Cir. 2002). Because the terms “connote[] activity designed to disseminate information to the

public. . . the touchstone of whether a defendant’s actions may be considered ‘commercial

advertising or promotion’ under the Lanham Act is that the contested representations are part of

an organized campaign to penetrate the relevant market.” Id. “Proof of widespread

dissemination within the relevant industry is a normal concomitant of meeting this requirement.”

Id. Therefore, a business “harmed by isolated disparaging statements do[es] not have redress

under the Lanham Act” and should instead “seek redress under state-law causes of action.” Id.

       The Second Circuit has not established the exact number or percentage of customers that

must be exposed to the challenged message for the message to qualify as sufficiently

disseminated. It has, however, provided some guidance. In Fashion Boutique, for example, it

observed that defendant’s sales associates made, in defendant’s store, “a total of twenty-seven

oral statements regarding plaintiff’s products in a marketplace of thousands of customers” and

held that “[s]uch evidence is insufficient to satisfy the requirement that representations be

disseminated widely in order to constitute ‘commercial advertising or promotion’ under the

Lanham Act.” 314 F.3d at 58. Courts in the District have therefore dismissed Section 43

Lanham Act claims in cases where the allegedly false or misleading statements were made to

few entities. In Professional Sound Servs., Inc. v. Guzzi, the court held, “Dissemination of a



                                                 7
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 8 of 15




statement to one customer out of 36 simply does not meet [the necessary] standard.” 349 F.

Supp. 2d 722, 729 (S.D.N.Y. 2004). Similarly, in Chamilia, LLC v. Pandora Jewelry, the court

held “six statements, most directed at a single individual,” were not sufficiently disseminated to

qualify as commercial advertising or promotion, “[e]ven if the relevant market, jewelry retailers,

is in fact . . . smaller than that for the handbags in Fashion Boutique.” No. 04 Civ. 6017 (KMK),

2007 WL 2781246, at *9 (S.D.N.Y. Sept. 24, 2007). And, in In re Elysium Health-Chromadex

Litig., the court held that “one email between a company representative and a single consumer

does not constitute ‘advertising and promotion’ within the meaning of the Lanham Act.” No. 17

Civ. 7394 (CM), 2018 WL 4907590, at *9 (S.D.N.Y. Sept. 27, 2018). See also Solmetex, LLC v.

Dental Recycling of N. Am., Inc., No. 17 Civ. 860 (JSR), 2017 WL 2840282, at *3 (S.D.N.Y.

June 26, 2017) (finding that the allegation that a company’s representative made a single

statement to a single customer did “not support the inference that [the company] conducted a

wide-reaching false advertising campaign disseminated to the wider purchasing public”).

       Turning to the allegations here, the Court finds that they insufficiently allege that

Defendants’ actions “were part of an organized campaign to penetrate the market.”

       Globe alleges specific communications to three importers. First, Next Creations’ CFO,

John B. Walker, Jr., allegedly sent J. Queen a letter on April 10, 2018 saying that J. Queen sold

products that infringed on AAVN’s patents. After a phone call during which J. Queen asked

Walker to identify the product, Walker sent J. Queen an email on April 13, 2018 “[o]ne of the

infringing products was purchased from Globe Cotton out of India. . . . I was told by my team

that there are other infringement items besides this one.” (SAC at 102, SAC Exs. D, E.) Second,

that same month, Walker allegedly sent a similar letter to another Globe customer. And, third, in

January 2019, Agarwal “or persons acting under his direction and control and acting on behalf of



                                                 8
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 9 of 15




AAVN” told Amrapur that it would be infringing AAVN’s patents by selling bed sheets made by

Globe in the United States. Globe also alleges on “information and belief” that Agarwal told

buyers for five retailers that they should not purchase bed sheets Globe made and that, as a result

of these statements, these buyers informed various importers not to buy Globe’s products. (SAC

⁋⁋ 86-87.) Globe alleges that “[o]ver half of the 15 to 25 companies who import CVC bed sheets

into the United States for sale” sell or have sold CVC bed sheets to these five stores. (Id. ⁋ 88.)

       Plaintiffs are permitted to plead facts “on information and belief,” particularly where

“facts are peculiarly within the possession and control of the defendant or where the belief is

based on factual information that makes the inference of culpability plausible.” Arista Records,

LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.2010) (citing Iqbal, 556 U.S. at 667). “[S] uch

allegations, however, must be accompanied by a statement of the facts upon which the belief is

founded.” JBCHoldinqs NY, LLC v. Pakter, 931 F. Supp. 2d 514, 527 (S.D.N.Y. 2013) (internal

citations and quotation marks omitted). The SAC does not include such a statement, and the

Court declines to consider the allegations made upon information and belief. These statements,

relating to communications to buyers, unlike those not made on information and belief, which

were allegedly made to importers, do not appear to be based on more than “conjecture and

speculation.” Pakter, 931 F. Supp. 2d at 527.

       Globe is left, therefore, with the communications to three of the “15 to 25” importers.

These statements, apparently made in private over a 10-month period, do not reasonably suggest

“the contested representations [were] part of an organized campaign to penetrate the relevant

market.” See Fashion Boutique, 314 F.3d at 57; see also Sports Unlimited., Inc. v. Lankford

Enters., Inc., 275 F.3d 996, 1004–05 (10th Cir. 2002) (dissemination of information to between

two and seven customers, where plaintiff made up to 150 bids per year, was insufficient)).



                                                 9
         Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 10 of 15




Rather, they appear to be isolated events, for which Globe should seek redress under state law,

rather than the Lanham Act.

       In defense of its claims, Globe cites only to an out-of-circuit case, The Hillman Grp., Inc.

v. Minute Key Inc., 317 F. Supp. 3d 961, 979 (S.D. Ohio 2018) for the proposition that a Lanham

Act claim can still survive where false and misleading statements are made to few customers

where the size of the market at issue is “small and discreet.” (Doc. 55 at 22.) It is instructive,

however, what Globe leaves out of its quotation of Minute Key. There, the court upheld a

Lanham claim where the market was “very small and discreet.” Minute Key Inc., 317 F. Supp.

3d at 979 (emphasis added). The statements at issue were made to one store that housed

“virtually every [of plaintiff’s products] ever built.” Id. That is far from the allegations here.

The three importers are not alleged to represent an outsized share of the relevant market.

       Because Globe has failed to adequately allege that Defendants engaged in commercial

advertising or promotion, the Court dismisses Globe’s Lanham Act claim.

B.     Bad Faith

       Both Globe’s Lanham Act and state law claims require a showing that Defendants’

statements about Globe’s alleged infringement of the AAVN patents were made in bad faith.

The Federal Circuit—which both parties cite as the authority on this issue—has held that Federal

patent law preempts state tort law liability with regards to a patentholder’s communications

asserting infringement of its patents, unless the patent holder acts in bad faith. See Globetrotter

Software, Inc. v. Elan Computer Group, Inc., 362 F.3d 1367, 1374 (Fed. Cir. 2004); see also

Hunter Douglas, Inc. v. Harmonic Design, Inc., 153 F.3d 1318, 1336 (Fed. Cir. 1998) (“Federal

patent law bars the imposition of liability for publicizing a patent in the marketplace unless the

plaintiff can show that the patentholder acted in bad faith.”) (overruled on other grounds).



                                                 10
         Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 11 of 15




       Bad faith is determined on a “case by case basis,” but the Federal Circuit has held that if

a patentholder knows that its “patent is invalid, unenforceable, or not infringed, yet represents to

the marketplace that a competitor is infringing the patent, a clear case of bad faith representations

is made out.” Zenith Elecs. Corp. v. Exzec, Inc., 182 F.3d 1340, 1354 (Fed. Cir. 1999).

Generally, to demonstrate bad faith under Federal Court precedent, a plaintiff must prove both

objective and subjective elements. First, the plaintiff must show objective baselessness,

“meaning no reasonable litigant could realistically expect to prevail in a dispute over

infringement of the patent.” Judkins v. HT Window Fashion Corp., 529 F.3d 1334, 1338 (Fed.

Cir. 2008) (citing GP Indus., Inc. v. Eran Indus., Inc., 500 F.3d 1369, 1374 (Fed. Cir. 2007)).

Second, a plaintiff must show subjective bad faith—that the “lack of objective foundation for the

claim was either known or so obvious that it should have been known.” Kilopass Tech., Inc. v.

Sidense Corp., 738 F.3d 1302, 1310 (Fed. Cir. 2013) (internal quotation marks omitted).

       Defendants argue that Globe has failed to establish objective bad faith. Globe’s factual

claims have changed only moderately since the last round of briefing—they fare no better.

       Globe argues, in essence, that Defendants’ infringement claims were objectively baseless

because Defendants’ patents were invalidated by prior art and no patent holder could reasonably

expect to prevail on an infringement claim regarding a patent invalidated by prior art.

Specifically, Globe refers to the ITC proceeding AAVN initiated alleging that certain products

infringed claims 1-7 of the 790 patent. Globe alleges that, in January 2016, GHCL, one of the

respondents in the ITC proceeding, filed a document showing that an allegedly infringing

product, the Grace Home Fashions prior art product, was on sale for more than a year before the

filing of the 790 patent. (SAC ⁋⁋ 31, 81.) In filing the case, AAVN had previously determined

that this product infringed claims 1-7 of the 790 patent. Moreover, Globe claims that, according



                                                 11
             Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 12 of 15




to AAVN’s own analysis presented to the ITC, the Grace Home Fashions prior art product was

within certain claims of the 737, 892, and 950 patents. (Id. ⁋⁋ 43-55.) The implication it seems

Globe seeks to draw from these facts is that having done analysis to show that the Grace Home

Fashions product practiced its patents, Defendants now knew that these patents were invalidated

by prior art.

           Globe contends that there is further prior art that invalidates AAVN’s patents. Globe

alleges that after AAVN applied for the continuation patents, AQT, on August 1, 2017, filed a

petition for review of the 950 and 892 patents asking that PTAB rule that the claims of both

patents were not patentable because of prior art. 4 (SAC ¶ 66.) Globe claims that many of the

grounds included in these petitions “included previously sold CVC products that . . . AAVN had

asserted infringed claims of the ‘790 patent.” (Id.) On February 8, 2019, PTAB issued a

decision, which Defendants submit along with their moving papers, saying that it is “more likely

than not that AQT will prevail in showing that at least one of the challenged claims in each of the

patents is unpatentable.” (SAC at ¶ 67.) That decision identified several products that AQT

contended invalidated the 950 and ‘892 patents. (Doc. 54-3 at 6-7, 54-4 at 6-7.)

           The claims fail in the Court’s eyes because the SAC does not sufficiently allege that all

claims of the AAVN patents were invalidated by prior art. This matters because Defendants’

statements that Globe products infringed its patents could not have been made in bad faith if only

some portion of its patents were invalid.

           As an example, the SAC nowhere alleges that claims 11-19 of the 790 patent are

invalidated by prior art. Globe disputes this by pointing to paragraphs 27 and 32 of the SAC, but

the Court finds neither sufficiently persuasive. Paragraph 27—which states “The ‘790 patent is



4
    AQT allegedly later filed a challenge to the 737 patent.

                                                               12
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 13 of 15




invalid for failure to meet the requirements of the Patent Act, including but not limited to 35

U.S.C. § 102(a)—is simply a legal conclusion. Iqbal, 556 U.S. at 129

(“While legal conclusions can provide the complaint’s framework, they must be supported by

factual allegations.”). Paragraph 32 does not provide the necessary factual support either. That

paragraph states that “Defendants thus had personal knowledge from the ITC proceedings that

products AAVN has asserted infringed the claims of the ‘790 patent are prior art products that

render the claims of the ‘790 patent invalid.” But the “thus” in that paragraph appears to refer to

AAVN’s prior analysis that the products made by GHCL “met all of the requirements of claims

1-7,” not claims 11-17. (SAC ¶ 31.) As a last salvo, Globe argues that there are only minor

differences between claims 1 and 11 of the ‘790 patent, and includes a lengthy chart attempting

to show the similarities. This argument, however, is not supported by the facts actually alleged

in the SAC, and, in any event only concerns claim 11. It says nothing about claims 12-19.

       Most of the facts discussed above were alleged in the previous complaint dismissed by

the Court. Most of the allegations new to the SAC concern information that Globe alleges

should have been, but was not, disclosed to the USPTO when it considered the applications for

the 950, 892, and 737 patents. Globe argues that this failure means that Defendants cannot rely

on the presumption of validity that attached to patents. The Court need not decide if Globe is

correct, however, because Defendants do not need to rely on the presumption to prevail on this

motion.

C.     Tortious Interference

       Under New York law, a plaintiff alleging tortious interference with a business relation

must show: “(1) business relations with a third party; (2) the defendant’s interference with those

business relations; (3) the defendant acted with the sole purpose of harming the plaintiff or used



                                                13
         Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 14 of 15




dishonest, unfair, or improper means; and (4) injury to the business relationship.” Nadel v. Play-

By-Play Toys & Novelties, Inc., 208 F.3d 368, 382 (2d Cir. 2000)

       Defendants claim that, in addition to its failure to plead bad faith, Globe’s tortious

interference claim fails because Globe has not adequately pleaded the third prong of a tortious

interference claim—that Defendants had a wrongful purpose or used dishonest, unfair, or

wrongful means.

       “Wrongful means include physical violence, fraud, misrepresentation, civil suits, criminal

prosecutions and some degree of economic pressure.” Lombard v. Booz-Allen & Hamilton, Inc.,

280 F.3d 209, 214–15 (2d Cir. 2002). And, Globe contends Defendants statements were false

and misleading. As discussed above, however, Globe has not sufficiently alleged that

Defendants statements were false or misleading.

D.     Unfair Competition

       Defendants argue that Globe’s unfair competition should be dismissed because, in

addition to its failure to plead bad faith, the SAC does not allege either “palming off” or

“misappropriation,” the only cognizable unfair competition claims that Defendants contend are

viable under New York law. Because the Court finds that the SAC fails to allege bad faith, it

does not decide this issue.

IV.    Leave to Amend

       The remaining question is whether Globe should be granted leave to amend its claims.

When a complaint has been dismissed, “[t]he court should freely give leave [to amend] when

justice so requires.” Fed. R. Civ. P. 15(a) (2). But, it is “within the sound discretion of the

district court to grant or to deny leave to amend.” McCarthy v. Dun & Bradstret Corp., 482 F.

3d 184, 200 (2d Cir. 2007). A court may dismiss without leave to amend when amendment



                                                 14
          Case 1:18-cv-04208-ER Document 57 Filed 08/10/20 Page 15 of 15




would be “futile,” or would not survive a motion to dismiss. Hutchison v. Deutsche Bank Sec.

Inc., 647 F.3d 479, 491 (2d Cir. 2011).

         Defendants argue that Globe has had multiple attempts to plead a viable theory and that it

is now clear that no claim can be made on the facts here. The Court shares this belief. Globe’s

request to amend the SAC is made without argument and does not identify what additional facts

it could allege that might be sufficient to survive a motion to dismiss. See Horoshko v. Citibank,

N.A., 373 F.3d 248, 249 (2d. Cir. 2004) (affirming dismissal without leave to amend where

plaintiff offered only “conclusory assertions” that amendment would cure a complaint’s

deficiencies and “failed to disclose what additional allegations they would make which might

lead to a different result”); Arnold v. KPMG LLP, 334 F. App’x 349, 352–53 (2d Cir. 2009)

(affirming trial court’s dismissal without leave to amend where plaintiff “failed to identify those

facts that would save his complaint, should he be granted leave to amend, with sufficient

specificity”). Accordingly, the Court declines to grant Globe’s request to file an amended

complaint.

V.       Conclusion

         For the reasons stated above, Defendants’ motion to dismiss is GRANTED

         The Clerk of the Court is respectfully directed to terminate the motion at Doc. 52 and to

close the case.

It is SO ORDERED.

Dated:     August 10, 2020
           New York, New York
                                                              ____________________
                                                              Edgardo Ramos, U.S.D.J.




                                                 15
